STATE ex rel. OKLAHOMA BAR ASSOCIATION v. EAKIN



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. EAKIN

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




STATE ex rel. OKLAHOMA BAR ASSOCIATION v. EAKIN2021 OK 53Case Number: SCBD-7146Decided: 10/25/2021THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2021 OK 53, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 
 

 

STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
WILLIAM WAYNE EAKIN, Respondent.


ORDER OF IMMEDIATE INTERIM SUSPENSION


¶1 The Oklahoma Bar Association (OBA), in compliance with Rules 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has forwarded to this Court certified copies of the Amended Information and Order for Judgment and Sentence in State of Oklahoma v. William W. Eakin, CF-2019-6, Jefferson County District Court, State of Oklahoma. Respondent was found guilty of 3 crimes: Offering Fraudulent Evidence, a felony, in violation of 21 O.S. §451; Offering False Instrument for Recordation, a felony, in violation of 21 O.S. §463; and Conspiracy, a felony, in violation of 21 O.S. §421. The District Court sentenced Eakin to pay a fine of $250.00 plus all court costs and assessments, plus juror costs of 13 jurors x $20; to pay a fine of $250 plus court costs and assessments; and to pay a fine of $250.00 plus court costs and assessments.
¶2 Rule 7.3 of the RGDP provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court may by order immediately suspend the lawyer from the practice of law until further order of the Court." Having received certified copies of these papers and orders, this Court orders that William W. Eakin is immediately suspended from the practice of law. William W. Eakin is directed to show cause, if any, no later than November 9, 2021, why this order of interim suspension should be set aside. See RGDP Rule 7.3. The OBA has until November 29, 2021, to respond.
¶3 DONE BY ORDER OF THE SUPREME COURT in conference on October 25, 2021.

/S/ACTING CHIEF JUSTICE

Kane, V.C.J., Kauger, Winchester, Edmondson, Combs, Gurich, Rowe and Kuehn, JJ., concur;
Darby, C.J., not present.

 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



Oklahoma Supreme Court Cases
 CiteNameLevel
 2021 OK 56, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. EAKINCited


Citationizer: Table of Authority



Cite
Name
Level



Title 21. Crimes and Punishments
 CiteNameLevel
 21 O.S. 421, Conspiracy - Definition - PunishmentCited
 21 O.S. 451, Offering Forged or Fraudulent EvidenceCited
 21 O.S. 463, Offering False or Forged Instruments for RecordationCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA